DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 8, 16, 19, & 24-25 are objected to because of the following informalities:  
Claim 1, Lines 13 & 15, “the net displacement” should be --a net displacement--; 
Claim 6, Lines 12 & 14, “the net displacement” should be --a net displacement--; 
Claim 8, Lines 13 & 15, “the net displacement” should be --a net displacement--; 
Claim 16, Lines 12 & 13, “the net displacement” should be --a net displacement--; 
Claim 19, Lines 13 & 15, “the net displacement” should be --a net displacement--; 
Claim 24, Lines 12 & 14, “the net displacement” should be --a net displacement--; 
Claim 24, Line 18, "the at least one spool valve" should be --at least one spool valve--; 
Claim 24, Line 19, "the pressure sensors" should be --pressure sensors--; 
Claim 24, Line 20, "the spool valve" should be --the at least one spool valve--; 
Claim 25, Line 8, "the spool valve" should be --the at least one spool valve--.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 20 & 21, the phrase "optionally" (Lines 3 & 4, respectively) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 21, the phrase "may be" (Line 2) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-14 & 16-17 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Caldwell et al (WO 2016/051172 A1).
	Caldwell et al disclose an apparatus and a method of operating an apparatus (Fig. 1), the apparatus comprising a prime mover and a plurality of hydraulic actuators, a hydraulic machine .  

Claims 19-21 & 23-25 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Caldwell et al (WO 2016/051172 A1).
	Caldwell et al disclose an apparatus and a method of operating an apparatus (Fig. 1), the apparatus comprising a prime mover and a plurality of hydraulic actuators, a hydraulic machine (Fig. 1) having a rotatable shaft in driven engagement with the prime mover and comprising a plurality of working chambers (2) having a volume which varies cyclically with rotation of the rotatable shaft, a hydraulic circuit extending between a group of one or more working chambers of the hydraulic machine and one or more of the hydraulic actuators, each working chamber of the hydraulic machine comprising a low-pressure valve (14; 24) configured to regulate a flow of hydraulic fluid between the working chamber and a low-pressure manifold (16; 26) and a high-pressure valve (18) configured to regulate the flow of hydraulic fluid between the working chamber and a high-pressure manifold (20), the hydraulic machine being configured to actively control at least the low-pressure valves of the group of one or more working chambers to select the net displacement of hydraulic fluid by each working chamber on each cycle of working chamber volume, and thereby a net displacement of hydraulic fluid by the group of one or more working .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, & 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al (WO 2016/051172 A1) in view of Lueschow et al (5951258).
	Caldwell et al disclose an apparatus and a method of operating an apparatus (Fig. 1), the apparatus comprising a prime mover and a plurality of hydraulic actuators, a hydraulic machine (Fig. 1) having a rotatable shaft in driven engagement with the prime mover and comprising a plurality of working chambers (2) having a volume which varies cyclically with rotation of the rotatable shaft, a hydraulic circuit extending between a group of one or more working chambers of the hydraulic machine and one or more of the hydraulic actuators, each working chamber of the hydraulic machine comprising a low-pressure valve (14; 24) configured to regulate a flow of hydraulic fluid between the working chamber and a low-pressure manifold (16; 26) and a high-pressure valve (18) configured to regulate the flow of hydraulic fluid between the working chamber and a high-pressure manifold (20) the hydraulic machine being configured to actively control at least the low-pressure valves of the group of one or more working chambers to select the net displacement of hydraulic fluid by each working chamber on each cycle of working chamber 
	Lueschow et al teach an apparatus (115) comprising a controller (e.g. 145) configured to selectively regulate a demand signal (e.g. 135) to implement a hydraulic machine torque limit, wherein the hydraulic machine torque limit is calculated in dependence on a prime mover speed error (140, 141), (e.g. Column 2, Lines 41-47).  
	Caldwell et al and Lueschow et al all seek to control the hydraulic machine of an apparatus via torque limiting control, thus it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the controller of Caldwell et al such that the hydraulic machine torque limit is calculated in dependence on a prime mover speed error, as taught by Lueschow et al, for the purpose of preventing stalling of the prime mover due to overload.  
	Caldwell et al, as modified, further teaches the prime mover speed error is determined by comparing a measurement of prime mover speed and a prime mover speed setpoint and/or wherein the prime mover comprises a prime mover governor which regulates the prime mover to a target speed determined responsive to an operator input; and the target speed is determined responsive to a torque limit defined in a database and/or wherein the controller is configured to process a hydraulic machine displacement signal and to output a hydraulic machine displacement signal which is selectively restricted to avoid exceeding a torque limit, taking into account a torque limit from Lueschow et al: Column 2, Line 66 - Column 3, Line 3).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional documents listed on form PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
January 7, 2022